


Exhibit 10.1

--------------------------------------------------------------------------------


SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT

Grantor: (1)   Zones, Inc.                 (2)   Fana Auburn LLC                
Grantee:   U.S. Bank National Association                 Abbreviated Legal:  
New Lot B of LLA No. LLA-03-0017, Rec. #       20040212001748                
Tax Parcel No.:   0301500120; 0301500270    

        THIS AGREEMENT is made and entered into as of June 22, 2004 by, between
and among U.S. BANK NATIONAL ASSOCIATION, a national banking association
(together with any other party referred to in paragraph 5 hereof, the “Lender”),
ZONES, INC., a Washington corporation (“Tenant”), and FANA AUBURN LLC, a
Washington limited liability company (“Landlord”).

RECITALS

        A. Lender is or will be the Beneficiary under a Deed of Trust (the
“Mortgage”), which Mortgage does or will constitute a lien or encumbrance on
that certain real property more particularly described in the attached Exhibit
“A” (the “Property”).

        B. Tenant is the holder of a leasehold estate for approximately 106,308
rentable square feet in the building located on the Property (the “Leased
Premises”) pursuant to the terms of that certain Office Lease dated June 9, 2003
, and executed by Tenant and The Boeing Company, as landlord (as amended to the
date hereof, the “Lease”), the landlord’s interest in which has been, or will
be, assigned to Landlord.

        C. Tenant, Landlord and Lender desire to confirm their understanding
with respect to the Lease and the Mortgage.

AGREEMENTS

        1. So long as no default exists nor any event has continued to exist for
such period of time (after notice, if any, required by the Lease and after the
expiration of any cure period provided for in the Lease) as would entitle the
Landlord under the Lease to terminate the Lease or would cause, without any
further action of Landlord the termination of the Lease or would entitle
Landlord to dispossess Tenant thereunder, the Lease shall not be terminated nor
shall Tenant’s use, possession, and enjoyment of the Leased Premises be
interfered with, nor shall the leasehold estate granted by the Lease be affected
in any foreclosure or in any action or proceeding instituted under or in
connection with the Mortgage or by reason of any deed in lieu of foreclosure of
the Mortgage. In addition, Tenant shall not be named or joined in any
foreclosure, trustee’s sale or other proceeding to enforce the Mortgage unless
the joinder is required in order to perfect such foreclosure, trustee’s sale, or
other proceeding.

US BANK SUBORDINATION AGREEMENT                  -1-

--------------------------------------------------------------------------------




        2. If the interests of Landlord shall be transferred to and/or owned by
Lender by, reason of judicial foreclosure, power-of-sale foreclosure or other
proceedings brought by it, or by any other manner, including but not limited to
Lender’s exercise of its rights under any assignment(s) of leases and rents or a
deed in lieu of foreclosure, and Lender succeeds to the interest of the Landlord
under the Lease, Tenant shall be bound to Lender under all of the terms,
covenants and conditions of the Lease for the balance of the remaining term
thereof and any extension thereof duly exercised by Tenant, with the same force
and effect as if Lender were the Landlord under the Lease, and Tenant does
hereby attorn to Lender as its lessor, said attornment to be effective and
self-operative without the execution of any further instruments immediately upon
Lender’s succeeding to the interest of the Landlord under the Lease; provided,
however, that Tenant shall be obligated to pay rent to Lender, rather than
Landlord, only when Tenant receives written notice to that effect from Lender.
The respective rights and obligations of Tenant and Lender upon such attornment,
to the extent of the then remaining balance of the term of the Lease and any
such extension, shall be and are the same as now set forth therein, it being the
intention of the parties hereto for this purpose to incorporate the Lease in
this Agreement by reference with the same force and effect as if set forth at
length herein.

        3.If Lender shall succeed to the interest of Landlord under the Lease,
Lender shall, subject to the last sentence of this Section 3, be bound to Tenant
under all of the terms, covenants and conditions of the Lease; provided,
however, that Lender shall not be:

        (a) Liable for any act or omission of any prior landlord (including
Landlord); or

        (b) Subject to any offsets or defenses which Tenant might have against
any prior landlord (including Landlord); or

        (c) Bound by any rent or additional rent or advance rent which Tenant
might have paid more than one month in advance of the then current month to any
prior landlord (including Landlord) and all such rent shall remain due and owing
notwithstanding such advance payment (other than a payment of rent one month in
advance of the then current month) unless actually received by Lender nor bound
by any security deposit paid by Tenant unless actually received by Lender; or

US BANK SUBORDINATION AGREEMENT                  -2-

--------------------------------------------------------------------------------




        (d) Bound by any amendment or modification of the Lease made after the
date hereof without its written consent.

        Neither the original Lender named in this Agreement nor any other party
who, from time to time, shall be included in the definition of Lender hereunder
shall have any liability or responsibility under or pursuant to the terms of
this Agreement with respect to any matters arising during any period of time
falling after it ceases to own a fee interest in the property described on
Exhibit “A”.

        4. Subject to the terms of this Agreement (including but not limited to
those in Section 2 hereof), Tenant hereby subordinates the Lease, in each and
every respect, to the Mortgage and to any and all renewals, modifications,
extensions, substitutions, replacements, and/or consolidations of the Mortgage.
Nothing herein contained shall be deemed or construed as limiting or restricting
the enforcement by Lender of any of the terms, covenants, provisions or remedies
of the Mortgage.

        5. The term “Lender” shall be deemed to include U.S. Bank National
Association, any of its successors and assigns, and any agent for or members of
a loan syndication, including anyone who shall have succeeded to Landlord’s
interest by, through or under judicial or power of-sale foreclosure or other
proceedings brought pursuant to the Mortgage, or deed in lieu of such
foreclosure or proceedings, or otherwise, including without limitation a
purchaser at a foreclosure sale or the grantee under a deed in lieu of
foreclosure.

        6. In the absence of the prior written consent of Lender, Tenant agrees
not to do any of the following (a) prepay the rent under the Lease for more than
one (1) month in advance of the then current month; (b) enter into any agreement
with the Landlord to amend or modify the Lease or (c) voluntarily surrender the
Leased Premises or terminate the Lease.

        7. In the event Landlord shall fail to perform or observe any of the
terms, conditions or agreements in the Lease, Tenant shall give written notice
thereof to Lender and Lender shall have the right (but not the obligation) to
cure such failure, Tenant shall not take any action with respect to such failure
under the Lease, including without limitation any action in order to terminate,
rescind or avoid the Lease or to withhold any rent thereunder, during any period
provided for notice or cure of such default under the Lease or under applicable
law, provided however, that in the case of any such default which cannot with
diligence be cured within said time period, if Lender shall commence to cure
such failure within such period and thereafter prosecute the cure of such
default with diligence and continuity, the time within which such failure may be
cured shall be extended for such period as may be necessary to complete the
curing of such default with diligence and continuity.

US BANK SUBORDINATION AGREEMENT                  -3-

--------------------------------------------------------------------------------




        8. Tenant acknowledges that Landlord and Lender have entered into an
Assignment of Landlord’s interest in Leases and Rents which Assignment has been,
or will be, recorded in the public records of King County, Washington. Landlord
hereby authorizes Tenant to pay to Lender all installments of rent and all other
amounts payable by Tenant under the Lease, effective upon Tenant’s receipt of
notice from Lender that Landlord is in default under any obligation secured by
the Mortgage or by such Assignment, and Landlord agrees that payment by Tenant
to Lender of any amount due by Tenant under the Lease shall satisfy Tenant’s
obligation to pay such amount to Landlord.

        9. This Agreement may not be modified orally or in any other manner than
by an agreement in writing signed by the parties hereto and their respective
successors in interest. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their successors and assigns.

        10. This Agreement may be executed in several counterparts, and all so
executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all parties are not signatories to the original or the same
counterpart. This Agreement shall be executed in recordable form and shall be
recorded at the expense of Landlord in the Auditor’s Office of King County,
Washington.

        11. All notices or other communications required or permitted to be
given pursuant to the provisions hereof shall be in writing and shall be
considered as properly given if delivered in person to the intended addressee or
delivered by a nationally recognized overnight courier service for next business
day delivery with all applicable delivery charges prepaid. Notice so given shall
be effective upon its deposit with the recipient. Notice given in any other
manner shall be effective only if and when received by the addressee. For
purposes of notices, the addresses of the parties shall be:

US BANK SUBORDINATION AGREEMENT                  -4-

--------------------------------------------------------------------------------




    Landlord:                   16400 Southcenter Parkway, Suite 204        
Tukwila, WA 98188         Attention: Michael W. Chase         Fax Number: (206)
575-4833                   Tenant:                   Zones, Inc.         1102
15th Street SW, Suite 102             Auburn, WA 98001                         
                                                          Attention: Firoz
Lalji                                 Fax Number: 253.205.3626                 
                Lender:                   U.S. Bank, N.A.         10800 NE 8th
Street, Suite 1000         Bellevue, WA 98004         Attention: Frank M. Buty  
      Fax Number: (425) 450-5989    

provided, however, that any party shall have the right to change its address for
notice hereunder to any other location within the continental United States by
the giving of thirty (30) days’ notice to the other parties in the manner set
forth in this paragraph.

[SIGNATURES ON NEXT PAGE]

US BANK SUBORDINATION AGREEMENT                  -5-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

TENANT:

ZONES, INC.

By:
      ——————————————
Name:  Firoz Lalji
Title:    President

LANDLORD:

FANA AUBURN LLC

By:
      ——————————————
       Michael W. Chase
       Vice President

LENDER:

U.S. BANK NATIONAL ASSOCIATION

By:
      ——————————————
      Frank M. Buty
      Senior Vice President


[ACKNOWLEDGMENTS ON NEXT PAGE(S)]

US BANK SUBORDINATION AGREEMENT                  -6-

--------------------------------------------------------------------------------




STATE OF WASHINGTON )         )  ss       COUNTY OF KING )      

        I certify that I know or have satisfactory evidence that _FIROZ LALJI__
is the person who appeared before me, and said person acknowledged that he/she
signed this instrument, and acknowledged it as the PRESIDENT of ZONES, INC. to
be the free and voluntary act of such entity for the uses and purposes mentioned
in the instrument.

    DATED: June 22, 2004                      
                                                                                
NAME:  David Shay                                                   
                      (Print Name)         Notary Public in and for the State of
        Washington         Commission
Expires:                                                

US BANK SUBORDINATION AGREEMENT                  -7-

--------------------------------------------------------------------------------




STATE OF WASHINGTON )         )  ss       COUNTY OF KING )      

        I certify that I know or have satisfactory evidence that MICHAEL W.
CHASE is the person who appeared before me, and said person acknowledged that he
signed this instrument, on oath stated that he was authorized to execute the
instrument as the VICE PRESIDENT on behalf of FANA AUBURN LLC, a Washington
limited liability company, pursuant to the provisions of the Limited Liability
Company Agreement of said company, and acknowledged it to be the free and
voluntary act of said company for the uses and purposes mentioned in the
instrument.

    DATED: June 22, 2004                      
                                                                                
NAME:  David Shay                                                   
                      (Print Name)         Notary Public in and for the State of
        Washington         Commission
Expires:                                                

US BANK SUBORDINATION AGREEMENT                  -8-

--------------------------------------------------------------------------------




STATE OF WASHINGTON )         )  ss       COUNTY OF KING )      

        I certify that I know or have satisfactory evidence that FRANK M. BUTY
is the person who appeared before me, and said person acknowledged that he
signed this instrument, and acknowledged it as the SENIOR VICE PRESIDENT of U.S.
BANK NATIONAL ASSOCIATION to be the free and voluntary act of such entity for
the uses and purposes mentioned in the instrument.

    DATED: June 22, 2004                      
                                                                                
NAME:  Catherine M Morse                                      
                      (Print Name)         Notary Public in and for the State of
        Washington         Commission
Expires:                                                

US BANK SUBORDINATION AGREEMENT                  -9-

--------------------------------------------------------------------------------





EXHIBIT A


LEGAL DESCRIPTION

NEW LOT B OF CITY OF AUBURN LOT LINE ADJUSTMENT NO. LLA-03-0017, ACCORDING TO
THE LOT LINE ADJUSTMENT RECORDED UNDER KING COUNTY RECORDING NO.
200402122001748, BEING A PORTION OF LOTS 12-16 AND 24-28 OF AUBURN 400 CORPORATE
PARK NO. 1;

SITUATE IN THE CITY OF AUBURN, COUNTY OF KING, STATE OF WASHINGTON.

US BANK SUBORDINATION AGREEMENT                  -10-

--------------------------------------------------------------------------------